        Case 1:19-cv-06570-PKC-MMH Document 1-2 Filed 11/20/19 Page 1 of 1 PageID #: 40

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                      BING GUAN et al.,                              )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 1:19-cv-6570
                                                                     )
    CHAD WOLF, in his official capacity as Acting                    )
    Secretary of the U.S. Department of Homeland                     )
                    Security, et al.,                                )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MARK MORGAN
                                           Acting Commissioner of U.S. Customs and Border Protection
                                           U.S. Customs and Border Protection
                                           1300 Pennsylvania Ave. NW
                                           Washington, D.C. 20229



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Esha Bhandari
                                           AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                                           125 Broad Street,
                                           18th Floor
                                           New York, NY 10004
                                           ebhandari@aclu.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               DOUGLAS C. PALMER
                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
